Case 2:19-cv-02073-JPM-cgc Document 1 Filed 01/28/19 Page 1 of 19                    PageID 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


ANDREA SZEBENI,

                     Plaintiff,

v.                                                 Case No.:
                                                   JURY DEMANDED
FAIRHAVEN HOLDINGS, LLC d/b/a
FAIRHAVEN TREATMENT CENTER,
And REFRESH MENTAL HEALTH, INC.

                     Defendants.


                                        COMPLAINT


       COMES NOW Plaintiff Andrea Szebeni. (“Plaintiff” or “Ms. Szebeni”) and submits her

Complaint against Fairhaven Holdings, LLC d/b/a/ Fairhaven Treatment Center, and Refresh

Mental Health, LLC and would show to the Court as follows:

                                         I. PARTIES

       1.     Plaintiff is currently residing at 10 Brook Lane, Berlin, Massachusetts 01503.

       2.     Defendant Fairhaven Holdings, LLC d/b/a Fairhaven Treatment Center

(“Defendant Fairhaven”) is a Tennessee Limited Liability Company doing business in Shelby

County Tennessee with a principal place of business located at 671 N. Ericson Road, Cordova,

Tennessee 38018. Defendant Fairhaven may be served with process upon its Registered Agent

CT Corporation System, 300 Montvue Road, Knoxville, Tennessee 37919-5546.

       3.     Defendant Refresh Mental Health (“Defendant Refresh”) is a Delaware

Corporation. Defendant Refresh’s principal place of business is located at The Metropolitan

Building, 301 1st Street North, Suite 712, Jacksonville Beach, Florida 32250. Defendant Refresh



                                               1
Case 2:19-cv-02073-JPM-cgc Document 1 Filed 01/28/19 Page 2 of 19                       PageID 2



may be served with process upon its Registered Agent, The Corporation Trust Company,

Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.                Defendant

Refresh is the successor and assign of Defendant Fairhaven, and is liable for the conduct of its

predecessor Fairhaven.

                                 II. JURISDICTION AND VENUE

        4.      This Court has original subject matter jurisdiction over this lawsuit under the

provisions of 28 U.S.C. § 1332. Plaintiff Ms. Szebeni, Defendant Fairhaven, and Defendant

Refresh are citizens of different states.

        5.      Complete diversity of citizenship exists inasmuch as Ms. Szebeni is a citizen of

Massachusetts, while Defendant Fairhaven is a citizen of Tennessee, and Defendant Refresh is a

citizen of Delaware and of Florida.

        6.      The amount in controversy is in excess of $75,000 exclusive of interest and costs.

                                            III. FACTS

        7.      Prior to March 2018, Ms. Szebeni was a resident of Palm Beach, Florida for

sixteen (16) years where she owned a consulting business called Body Dynamics Nutrition.

        8.      Defendant Fairhaven is a residential facility and outpatient facility which provides

treatment for individuals with eating disorders.

        9.      In March 2018, Defendant Fairhaven contacted Ms. Szebeni at a time when she

was employed and domiciled in the State of Florida, through LinkedIn regarding interviewing for

employment with Defendant Fairhaven in the position of Clinical Operations Director at

Defendant Fairhaven’s facility in Cordova, Tennessee.         Ms. Szebeni was interviewed and

subsequently offered the position.




                                                   2
Case 2:19-cv-02073-JPM-cgc Document 1 Filed 01/28/19 Page 3 of 19                    PageID 3



       10.    At the time of her interview, Defendant Fairhaven told Ms. Szebeni that they were

a privately held organization and not a part of a big corporation. This was a major enticement to

Ms. Szebeni who, at that time, owned her own business and had no desire to work for a major

corporation. Further, Defendant Fairhaven told Ms. Szebeni that she would be allowed to work

from home whenever she needed to.

       11.    Ms. Szebeni and Defendant Fairhaven entered into an Employment Agreement

(the “Employment Agreement”) dated March 28, 2018 which stated in part as follows:

              1.      Employment and Term. Employer hereby employs Employee and
       Employee hereby accepts employment upon the terms hereinafter set forth in this
       agreement. The employment under this Agreement shall commence on or about
       April 21, 2018, and shall be at-will provided that the terminating party complies
       with the termination provisions of Section 10.

              2.      Duties and Extent of Service of Employee.

               (a)    Employee shall serve as the Clinical Operations Director of
       Employer and shall have all of the duties and responsibilities as set forth in the
       Employer’s position description attached hereto as Exhibit B (the “Duties”). In
       addition, and without further compensation, the Employee may serve as a
       director and/or officer of one or more of the Employer’s Affiliates if so elected
       or appointed from time to time. Employee shall not during the term of this
       Agreement be engaged in any other business activity, whether or not such
       business activity is pursued for gain, profit, or other pecuniary advantage which
       interferes with Employee's full time employment by Employer without the
       express written consent of Employer, but this shall not be construed as
       preventing Employee from investing Employee's assets in such form and
       manner as does not interfere with Employee's full time service to Employer.
                                               …

              3.      Compensation/Benefits.

              (a)     For all services rendered by Employee under this Agreement,
       Employee shall be entitled to such compensation and benefits as set forth in
       Exhibit A, attached hereto.
                                             …

              9.       Termination for Cause. Employee may be terminated for cause
       upon ten (10) days prior written notice stating the effective date of such
       termination and the reason therefor. For purposes of this paragraph “cause”
       includes, shall mean the following:


                                               3
Case 2:19-cv-02073-JPM-cgc Document 1 Filed 01/28/19 Page 4 of 19                    PageID 4



            (a)     Employee’s censure or probation resulting from disciplinary
     hearings before the Tennessee Board of Mental Health;

             (b)    Employee being charged or a conviction of Employee for a felony
     or of any crime involving moral turpitude;

              (c)     failure to adhere to professional and ethical standards imposed by
     local, state or national mental health professional societies;

             (d)     gross or willful misconduct of Employee, or Employee’s neglect,
     failure or refusal to perform or observe any or all of his obligations hereunder at
     all times and in the manner provided herein; provided, in the event of failure to
     perform and meet all obligations hereunder, which failure is not the result of
     willful misconduct or gross negligence, such failure must continue for seven (7)
     days following notice by Employer to Employee;

            (e)     acts of dishonesty by Employee towards Employer;

            (f)     Employee is adjudicated as being legally incompetent by any court
     having jurisdiction to determine such matter;

             (g)    the inability of Employer to maintain liability insurance coverage
     for acts of Employee;

             (h)     substance abuse by Employee which includes Employee’s
     drunkenness and/or drug addiction, which Employer, in its discretion, determines
     interferes with or threatens patient care or safety;

            (i)    any act or conduct by Employee which constitutes “cause for
     termination” under Tennessee law;

            (j)     Employee becomes non-eligible for malpractice insurance; or

           (k)    the failure by Employee to conform to and comply with
     Employer’s reasonable professional requirements concerning maintenance of
     Employer records, which failure continues for ten (10) days following notice to
     Employee.
                                           …

             17.     Attorneys’ Fees. Should any litigation be commenced between the
     parties hereto or their representatives concerning any provisions of this
     Agreement or the rights and duties of any person or entity hereunder, the party or
     parties prevailing in such proceeding will be entitled to reasonable attorneys’ fees
     and expenses of counsel and court costs incurred by reason of such litigation.
                                            …




                                              4
Case 2:19-cv-02073-JPM-cgc Document 1 Filed 01/28/19 Page 5 of 19                     PageID 5



                             Exhibit A of Employment Agreement

              1.      Base Annual Salary $110,000 paid on bi-weekly increments.

              2.      Annual Bonus $10,000 potential based on performance (pro-rated
                      for 2018 based on start date).

              3.      Relocation Bonus $5,000 paid within 30 days of start date
                      (Relocation bonus to be repaid in its entirety in the event that
                      employee is separated from employment within 1 year of start
                      date).

              4.      Ability to participate in any group Healthcare, Dental, Vision plans
                      that may be offered by Employer.

              5.      Ability to participate in any 401k plan established by Employer
                      after satisfying vesting period and other participating requirements.

              6.      Eighteen days paid time off annually (January-December), accrual
                      based on hours worked.

A copy of the Employment Agreement is attached hereto as Exhibit 1.

        12.   The Employment Agreement also provided a Job Description for the position of

Clinical Operations Developer. See Exhibit B to the Employment Agreement.

        13.   Based upon the offer of employment, the Employment Agreement, the

compensation package, the Job Description and the promises and representations made by

Defendant Fairhaven, Ms. Szebeni closed her business in Palm Beach, Florida, relocated to

Memphis, Tennessee on April 24, 2018, and began working for Defendants on or about May 7,

2018.

        14.   After moving to Memphis and beginning her employment with Defendant

Fairhaven, Ms. Szebeni was informed that Defendant Fairhaven had been purchased and/or

merged with Defendant Refresh based out of Jacksonville, Florida. Defendant Fairhaven had

knowledge of this pending acquisition at the time it contracted with and made employment

representations to Ms. Szebeni and intentionally and fraudulently concealed this information.



                                                5
Case 2:19-cv-02073-JPM-cgc Document 1 Filed 01/28/19 Page 6 of 19                    PageID 6



       15.     Further, after moving to Memphis and beginning her employment with Defendant

Fairhaven, Ms. Szebeni’s job duties were not as those called for under the Job Description which

was attached as Exhibit B to the Employment Agreement. Fairhaven was constantly changing

what it expected of Ms. Szebeni in her role as Clinical Operations Director. By way of example:

               a.     Her original job description said she would be the direct supervisor of all

Operations Managers and operations support personnel; however, this was not the case. Ms.

Szebeni was only allowed to manage the dietitians, the kitchen staff, and a nurse.

               b.     Ms. Szebeni’s job description did not include the responsibility to lead

nutrition groups except as needed. Ms. Sezbeni was never told that she was needed to lead

nutrition groups.

               c.     Ms. Szebeni’s job description stated that “Teri” would be Ms. Szebeni’s

direct supervisor since Ms. Szebeni would work with her on a clinical basis. After she began her

employment she was told that Mr. McCann was her supervisor.

               d.     Ms. Szebeni’s job description significantly changed on a weekly basis in

the months of June, July, August and September 2018. Ms. Szebeni requested a written updated

job description but none was ever provided.

               e.     Ms. Szebeni was told she would be in charge of the CARF accreditation.

Every week her role in the CARF accreditation was changed.

       16.     Ms. Szebeni spoke with HR Director Shaun Bone regarding all the changes in her

job description and Ms. Bone informed her that she could not change anything unless Mr.

McCann told her to. When Ms. Szebeni spoke with Mr. McCann, he told her that the company

was in such a transition because of the acquisition that the changes would continue and for her

not to worry about anything.




                                                6
Case 2:19-cv-02073-JPM-cgc Document 1 Filed 01/28/19 Page 7 of 19                    PageID 7



       17.     During her employment with Defendant Fairhaven, Ms. Szebeni discovered that

Defendant Fairhaven was engaging in unlawful conduct, including but not limited to, drawing

patient blood in the pantry closet next to the facility’s kitchen, then carrying that human blood

through the kitchen. Ms. Szebeni complained about this unsanitary condition on numerous

occasions. In response, Defendant Fairhaven told Ms. Szebeni that they had to draw the blood in

an area with a sink and that the kitchen was the only area with a sink.

       18.     Further, one of the nurses (Natalie Ragland, RN, BSN, CYT, CPT) was doing

therapy. Ms. Ragland is a nurse and a yoga instructor, not a therapist. Ms. Szebeni asked

questions and/or complained about Nurse Raglan conducting therapy on Fairhaven’s patients.

Ms. Szebeni was told that Teri “signed off” on all Ms. Ragland’s notes. This was not legal.

       19.     As part of Ms. Szebeni’s employment as called for under the Employment

Agreement, Ms. Szebeni was supposed to be provided with certain benefits which included

health insurance. The health insurance was to be effective as of May 7, 2018. Although

Defendants deducted premiums from Ms. Szebeni’s paycheck, Ms. Szebeni learned in July 2018

that the insurance had never been put in place. Ms. Szebeni complained because this was a

material breach of her Employment Agreement. Despite her complaints, the insurance was not

put in place until September 2018.

       20.     Ms. Szebeni became seriously ill in September 2018, with what turned out to be

viral pneumonia. Ms. Szebeni worked from home during the time she was off work.

       21.     During her leave, Ms. Szebeni was informed for the first time that she was no

longer permitted to work from home during her medical leave. Ms. Szebeni was told that she

would have to take PTO for the time she was out for medical leave despite the fact that she had

worked during her medical leave.




                                                 7
Case 2:19-cv-02073-JPM-cgc Document 1 Filed 01/28/19 Page 8 of 19                    PageID 8



       22.    After the date Ms. Szebeni was told that she had to take PTO for her medical

leave, she did not perform any work from home.

       23.    On Thursday, September 27, 2018, Ms. Szebeni was terminated from employment

with Defendants.

       24.    At the time she was terminated, Ms. Szebeni was initially told that she was

terminated allegedly for failure to write four (4) notes for insurance, which Defendant Fairhaven

represented were two (2) weeks late. Ms. Szebeni explained that the notes that were not written

were regarding patients who refused to see her. Since the patient had not been seen, Ms. Szebeni

had no notes to write. Defendant Fairhaven stated that Ms. Szebeni should have written that

“client refused to see dietician.” Defendant Fairhaven never provided Ms. Szebeni with the

seven (7) days’ notice of the alleged failure to perform as required under Section 9(d) of the

Employment Agreement. Further, Gina Griffith, who is a therapist at Fairhaven, did not write

any notes from February 2018 to August 2018 resulting in over 60 missing notes. Ms. Griffith

was not terminated. Instead, she was written up and went from a full-time employee to an hourly

employee.

       25.    At the time she initially was informed of the termination, Ms. Szebeni was

provided with a Separation Agreement and General Release (the “Separation Agreement”).

Defendant Fairhaven initially did not allege that Ms. Szebeni’s termination was for cause under

Section 9 of the Employment Agreement.         The Separation Agreement provided in part as

follows:

                   SEPARATION AGREEMENT AND GENERAL RELEASE

       Dear Employee:

             This letter will constitute the agreement between you and Fairhaven
       Treatment Center (“the Company”) on the terms of your separation from the
       Company (“the Agreement”). The purpose of this Agreement is to terminate your


                                               8
Case 2:19-cv-02073-JPM-cgc Document 1 Filed 01/28/19 Page 9 of 19                   PageID 9



     employment relationship on an amicable basis, to release the Company from all
     legally waivable claims, and to permit you to receive severance pay and related
     benefits.

             By signing this Agreement, you will be giving up valuable legal rights.
     For this reason, it is very important that you carefully review and understand the
     Agreement before signing it. The deadline for accepting this Agreement is
     twenty-one (21) days from the date of receipt of this document. If you do not
     sign and return this document within the twenty-one (21) day period, this offer of
     severance and benefits will expire. The Company encourages you to take
     advantage of this period of time by consulting with a lawyer before signing the
     document.

            In order to effect the termination of your employment and to provide you
     with certain benefits that you would not otherwise be entitled to, you and the
     Company agree as follows:

            1.      Your termination from employment with the Company is effective
     as of October 26, 2018 (the “Termination Date”). Your last day of work on-site at
     the Company is September 27, 2018.

            2.     You acknowledge and agree that even if you do not sign this
     Agreement, the Company will pay you the compensation that you have earned
     through the Termination Date. Similarly, even if you do not sign this Agreement,
     you will be offered benefits to which you are entitled under the Consolidated
     Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and retain all benefits
     under the Company’s 401(k) Plan. You are not eligible to participate in the
     Company’s Annual Incentive Plan.

            3.      You acknowledge and agree that in addition to the compensation
     and benefits described in paragraph 2, the Company will pay you a severance
     amount in the amount of $8,461.54 (equivalent to 4 weeks of base salary
     compensation) plus all accrued but unused PTO at an hourly rate of $52.88 as a
     “Termination Benefit,” to be paid after the signing of this Agreement and after the
     revocation period described in Paragraph 7 has expired. The Termination Benefit
     will be paid in accordance with the Company’s normal payroll process, less
     applicable federal, state and/or local withholding and/or payroll taxes.

            4.      You acknowledge and agree that in addition to the compensation
     and benefits described in Paragraphs 2 and 3, you will not be required to repay the
     “Relocation Bonus” you received pursuant to your “Offer of Employment” dated
     March 21, 2018.

            5.    The Company agrees to provide a neutral reference to prospective
     employers confirming y our position, dates of employment and salary. You may
     inform prospective employers that you voluntarily resigned from your position
     with the Company.



                                             9
Case 2:19-cv-02073-JPM-cgc Document 1 Filed 01/28/19 Page 10 of 19                   PageID 10



              6.      You acknowledge and agree that the Termination Benefit and other
       consideration and benefits described in Paragraphs 2-5 above exceed what you are
       otherwise entitled to receive on separation from employment, and that this
       consideration is in exchange for executing this Agreement and the general release
       contained in it.     You further acknowledge that you are not entitled to any
       payment or consideration not specifically referenced in this Agreement.
                                               …

               9.      You understand that you have 21 days from the date of this Letter
       in which to review and consider this Agreement and/or to consult with an attorney
       regarding the terms and effective of this Agreement. The 21-day review period
       will not be affected or extended by any revisions, whether material or immaterial,
       that might be made to this Agreement.

               10.    Further, you understand that you have 7 days after signing this
       Agreement to revoke the Agreement, and the Agreement will not be effective
       until that revocation period has expired. In order to revoke the Agreement you
       must provide written notice to Shaun Bone, Business Director, by mail, email or
       hand-delivery. Such notice must be received by the Company no later than the
       seventh day. The Agreement will not become effective or enforceable, and no
       payments will be made, until this revocation period has expired without being
       exercised.
                                               …

               16.    This Agreement sets forth the complete and sole agreement
       between the parties regarding the subject matter addressed in this document and
       supersedes any and all other agreements or understandings, whether oral or
       written, regarding the subject matter addressed in this document.
                                                …

               17.    This Agreement and any claims arising out of this Agreement will
       be governed by and construed in accordance with the laws of the State of
       Tennessee. Any claims or legal actions by one party against the other will be
       commenced and maintained in state or federal court located in the Western
       District of Tennessee, and you submit to the jurisdiction and venue of any such
       court.
                                             …

       If this letter correctly states the agreement and understanding we have reached,
       please indicate your acceptance by countersigning the provided copy and
       returning it to me.
                                               Very truly yours,

                                            Tom McCann

A copy of the Separation Agreement is attached hereto as Exhibit 2.



                                              10
Case 2:19-cv-02073-JPM-cgc Document 1 Filed 01/28/19 Page 11 of 19                  PageID 11



       26.     In addition to the Separation Agreement, Defendant Fairhaven provided

conflicting reasons for Ms. Szebeni’s employment separation. Defendant Fairhaven submitted a

Tennessee Department of Labor and Workforce Development Separation Notice (the “Separation

Notice”) which indicated she was “discharged” as the reason for separation, but also indicated

“resignation in lieu of termination.” Further, the Separation Notice falsely stated that Ms.

Szebeni received “Severance Pay in the amount of $8,451.54” for the period of October 28, 2018

to November 24, 2018. The Separation Notice was signed by Thomas McCann, Executive

Director (“Mr. McCann”), and dated September 27, 2018. A copy of the Separation Notice is

attached hereto as Exhibit 3.

       27.     On September 28, 2018, Ms. Szebeni signed the Separation Agreement and

returned it to Defendants via U.S. Mail.

       28.     However, on October 2, 2018 at 4:49 p.m., Ms. Szebeni received an email from

Mr. McCann unilaterally revoking the Separation Agreement providing yet another false reason

for her employment separation, stating as follows:

       Andrea, it has come to Fairhaven’s attention that you were conducting
       unauthorized research using Fairhaven clients and Fairhaven resources. In light
       of this new information, I am notifying you that the previous terms of separation
       under consideration are revoked and your employment is terminated for cause
       effective immediately.

       You will be receiving signed documents via Fedex tomorrow delivered to your
       home address. This information is also included as an attachment.

       Please direct any further inquiries or issues to Venus Sala, VP Human Resources.

A copy of the October 2, 2018 email is attached hereto as Exhibit 4. Significantly, Defendant

Fairhaven failed to provide ten (10) days’ prior written notice of the alleged termination for

cause as required under Section 9 of the Employment Agreement. Defendant Fairhaven revoked

the Separation Agreement and did not pay the consideration set forth therein and thus Ms.



                                               11
Case 2:19-cv-02073-JPM-cgc Document 1 Filed 01/28/19 Page 12 of 19                   PageID 12



Szebeni is not bound by the waiver and release in light of Defendant Fairhaven’s revocation.

Further, Ms. Szebeni hereby revokes the Separation Agreement based upon Defendants’ prior

revocation and refusal to perform.

       29.      As stated in Mr. McCann’s email, the following day, Ms. Szebeni received

documents from Fairhaven which included correspondence from Mr. McCann and an invoice for

$5,000 for the relocation bonus Ms. Szebeni had been given when she moved from Palm Beach,

Florida to Memphis, Tennessee. The letter provided even more additional false reasons for the

termination and stated as follows:

       Date: 10/2/2018
       To:    Andrea Szebeni
       Subject: Termination of Employment Effective 10/2/2018

       Ms. Szebeni:

       This notice is to inform you of the decision to terminate your employment
       effective immediately due to multiple professional and ethical violations on your
       part while employed at Fairhaven:

       •     Significant gaps in timely documentation in accordance with Fairhaven Policy
             and Procedure

       •     Incomplete or inappropriate documentation for clients dating back to May
             2018

       •     Unauthorized research project conducted on Fairhaven clients without
             Investigational Review Board approval, Fairhaven management knowledge or
             approval, client informed consent

       •     Unauthorized use of Fairhaven resources to conduct personal business.
             Specifically, use of Fairhaven-funded graduate assistant and Fairhaven
             nutrition team to conduct unauthorized client research for dissertation

       Due to these egregious violations and clear pattern of disregard for professional
       standards, the severance package offered to you on 9/27/18 is revoked. Per
       contractual agreement you will also be required to reimburse the $5000 relocation
       bonus.




                                               12
Case 2:19-cv-02073-JPM-cgc Document 1 Filed 01/28/19 Page 13 of 19                  PageID 13



       Please refer any questions or future communications to Venus Salak at
       vsalak@refreshmh.com

       Thomas McCann
       Executive Director
       Fairhaven Treatment Center

       Cc:     Venus Salak


A copy of the letter and the invoice in the amount of $5,000 is attached hereto as Exhibit 5.

Again, Defendant Fairhaven failed to provide ten (10) days’ prior written notice of the

termination for cause allegations as required by Section 9 of the Employment Agreement.

       30.     Ms. Szebeni was shocked when she read the email and the letter and discovered

that Defendant Fairhaven was now falsely accusing her of conducting research on Fairhaven

clients. While it is true that Ms. Szebeni is working on her doctoral dissertation, she has not

conducted any research on any of Defendant Fairhaven’s patients.

       31.     Part of Ms. Szebeni’s job at Fairhaven was to assess and make changes to the

nutrition department. Prior to hiring Ms. Szebeni, Defendant Fairhaven had a significant amount

of turnover among its dieticians. In July 2018, Ms. Szebeni began revamping everything from

the way the chefs prepared the food, the food provided and the way that they would be

incorporating the food into the patient’s diets.

       32.     As part of this revamping program, Ms. Szebeni prepared a questionnaire so that

she could assess whether the patients were improving. Ms. Szebeni collected the questionnaires

from the dieticians. Ms. Szebeni believed that it would make the patients feel better to see how

they were progressing toward getting better. Ms. Szebeni compiled and used this information

only in connection with the treatment of Defendant Fairhaven’s patients. She did not use the

information at any time for purposes of research or her dissertation.      Further, she had no




                                                   13
Case 2:19-cv-02073-JPM-cgc Document 1 Filed 01/28/19 Page 14 of 19                   PageID 14



intention of using the statistical information contained in the questionnaires for any purpose

other than the care of Defendant Fairhaven’s patients.

       33.      Defendant Fairhaven did have a graduate assistant in its facility who worked in

the office with Ms. Szebeni. In the course of conversations, the graduate student made the

comment that she was working on a Master’s thesis. At that same time, Ms. Szebeni mentioned

that she was working on her own dissertation. However, this conversation was related to their

own education and had nothing to do with Fairhaven, its resources or its patients.

       34.      The allegations contained in the October 2, 2018 email and letter from Mr.

McCann are fabricated and are merely an excuse to unlawfully terminate Ms. Szebeni’s

Employment Agreement and further, to unlawfully refuse to pay Ms. Szebeni the amounts she is

due.

                                   V. CAUSES OF ACTION

                                            COUNT I
                                   BREACH OF CONTRACT
                             (Breach of the Employment Agreement)

       35.      The preceding paragraphs of the Complaint are hereby re-alleged as if fully set

forth herein.

       36.      Ms. Szebeni is a party to an Employment Agreement with Defendant Fairhaven at

the annual salary of $110,000. Defendant Refresh is the successor of Defendant Fairhaven and is

an assignee of the Employment Agreement.


       37.      Ms. Szebeni has fully complied with any and all obligations and duties under the

Employment Agreement.




                                               14
Case 2:19-cv-02073-JPM-cgc Document 1 Filed 01/28/19 Page 15 of 19                   PageID 15



       38.      Ms. Szebeni was not employed “at will” because Defendants failed to comply

with the termination provisions set forth in Section 10 of the Employment Agreement, which

incorporates the Section 9 “for cause” termination provisions of the Employment Agreement.

Defendant Fairhaven failed to provide ten (10) days prior written notice of the alleged for cause

termination. Thus, Ms. Szebeni was not an “at-will” employee.

       39.      Defendants breached the Employment Agreement by:           (1) terminating Ms.

Szebeni’s employment allegedly for cause without providing her with ten (10) days notice as

called for under Paragraph 10 and Paragraph 9 of the Employment Contract; (2) failing to

provide Ms. Szebeni with health insurance upon commencement of her employment and for

several months thereafter; (3) failing to pay Ms. Szebeni the amounts called for under the terms

of the Employment Contract, including salary, vacation pay and bonuses.

       40.      Ms. Szebeni has been damaged as a result of the breach and prays for the

following relief:

                (a)    For an award of damages in an amount to be proven at trial, but in any

event, in excess of $1,000,000.

                (b)    For an award of costs and attorneys’ fees expended herein pursuant to the

Employment Agreement and for such further relief as this Court deems just and equitable.

                               COUNT II
    FALSE AND DECEPTIVE REPRESENTATIONS IN PROCURING MS. SZEBENI’S
              EMPLOYMENT IN VIOLATION OF T.C.A. § 50-1-102

       41.      The preceding paragraphs of the Complaint are hereby re-alleged as if fully set

forth herein.




                                               15
Case 2:19-cv-02073-JPM-cgc Document 1 Filed 01/28/19 Page 16 of 19                 PageID 16



       42.    By false and deceptive representations, Defendant Fairhaven influenced,

persuaded and engaged Ms. Szebeni to close her business in Palm Beach, Florida and accept

employment with Defendant Fairhaven in Memphis, Tennessee.

       43.    Defendant Fairhaven made false and deceptive promises to Ms. Szebeni

concerning the pay, working conditions, job duties, compensation, the kind and character of the

work, and her terms and conditions of employment with Defendant Fairhaven.

       44.    Defendant Fairhaven falsely and deceptively promised and represented to Ms.

Szebeni that she would be paid a $110,000 salary, that the working environment would be in

compliance with all legal requirements, that she would be provided with health insurance

coverage, that she would be allowed to work from home whenever she needed to, that she would

be able to use PTO when she worked from home during her serious illness, that she had a

defined job description with Defendant Fairhaven, and that Defendant Fairhaven was not in the

midst of a sale to the national company Defendant Refresh.

       45.    Ms. Szebeni relied upon the promises and representations made by Defendant

Fairhaven, and Ms. Szebeni closed her business and place of employment in Florida, changed

her position and moved from the State of Florida to Memphis, Tennessee to take a position with

Defendant Fairhaven.

       46.    Defendant Fairhaven knew or should have known that Ms. Szebeni’s reliance

upon Defendant Fairhaven’s promises and representations would persuade Ms. Szebeni to

change her   position and move to Memphis, Tennessee to take a position with Defendant

Fairhaven.




                                              16
Case 2:19-cv-02073-JPM-cgc Document 1 Filed 01/28/19 Page 17 of 19                     PageID 17



       47.      Defendant Fairhaven intentionally deceived Ms. Szebeni into believing that she

would have certain salary, benefits, job duties, working conditions and that she would work in a

lawful and sanitary environment.

       48.      Ms. Szebeni has been damaged as a result of Defendant Fairhaven’s false and

deceptive promises and representations.

       49.      Ms. Szebeni prays for judgment in her favor against Defendants for all actual

damages sustained to be proven at trial, but in any event in excess of $1,000,000 plus all

reasonable attorneys’ fees incurred by Ms. Szebeni pursuant to T.C.A. § 50-1-102(2).


                                      COUNT III
                            NEGLIGENT MISREPRESENTATION

       50.      The preceding paragraphs of the Complaint are hereby re-alleged as if fully set

forth herein.

       51.      When negotiating with Ms. Szebeni regarding her employment, Defendant

Fairhaven acting individually or in the course of its business, profession and/or employment, and

acting in a transaction in which it had a pecuniary interest, acted in such a manner and made

promises and other representations so as to encourage Ms. Szebeni to change her situation and

position, encouraging Ms. Szebeni to close her business in Palm Beach, Florida and to come to

work for Defendant Fairhaven in Memphis, Tennessee. Defendant Fairhaven supplied faulty

information to Ms. Szebeni meant to guide her decision to leave Florida, close her business and

accept employment with Defendant Fairhaven.

       52.      Defendant Fairhaven failed to exercise reasonable care in obtaining and/or

communicating the information provided to Ms. Szebeni which was meant to guide her decision

to close her own business and accept employment with Defendant Fairhaven.




                                               17
Case 2:19-cv-02073-JPM-cgc Document 1 Filed 01/28/19 Page 18 of 19                    PageID 18



       53.      Ms. Szebeni justifiably relied on the faulty information she was provided by

Defendant Fairhaven to her detriment, causing damages to Ms. Szebeni as a proximate cause

thereof.

       54.      Ms. Szebeni prays for the following relief:

                (a)    For an award of compensatory damages against Defendant Fairhaven in an

amount to be proven at trial, but in any event in excess of $1,000,000.

                (b)    For an award of attorneys’ fees and costs expended herein and for such

further relief as this Court deems just and equitable.


                                          COUNT IV
                                      PUNITIVE DAMAGES

       55.      The preceding paragraphs of the Complaint are hereby re-alleged as if fully set

forth herein.

       56.      The conduct of the Defendants was, both at common law and/or statutorily,

reckless, willful, knowing, grossly negligent, wanton and in such total disregard of the rights of

Ms. Szebeni that an award of punitive damages is necessary to deter such conduct in the future.

       57.      As a result of the foregoing, in addition to compensatory damages, Ms. Szebeni is

entitled to recover exemplary and punitive damages from Defendants.

                WHEREFORE, Ms. Szebeni prays for the following relief:

                (a)    For an award of punitive damages in an amount to be proven at trial, but in

any event, in excess of $1,000,000.

                (b)    For an award of attorneys’ fees and costs expended herein and for such

further relief as this Court deems just and equitable.


       58.      Plaintiff respectfully demands a jury trial.



                                                  18
Case 2:19-cv-02073-JPM-cgc Document 1 Filed 01/28/19 Page 19 of 19   PageID 19



                                   Respectfully submitted,

                                   /s/JAMES M. SIMPSON
                                   JAMES M. SIMPSON, BPR 015023
                                   ALLEN, SUMMERS, SIMPSON, LILLIE &
                                   GRESHAM, PLLC
                                   80 Monroe Avenue, Suite 650
                                   Memphis, Tennessee 38120
                                   Telephone: (901) 763-4200
                                   Facsimile: (901) 684-1768
                                   jsimpson@allensummers.com

                                   ATTORNEYS FOR PLAINTIFF




                                     19
